DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.      The following is a quotation of the second paragraph of 35 U.S.C. 112:
        The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter     which the applicant regards as his invention. 

       Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
        Claim 1 recites the term “output a name” in line 8.  It is unclear if “a name” in this term is referring to “the current name” or “a new name” in line 4. Moreover, claim 1 recites the term “(ii) output a name” in line 8. It is unclear where is the “(i)” in the claim. Applicant should resolve the above ambiguities. The same apply to claims 12 and 20.

Claim Rejections - 35 USC §103

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yaung et al (Pub. NO.: US 2017/0078466 A1; hereinafter Yaung) in view of Cox et al (Patent No.: US 10,659602 B1; hereinafter Cox) 
               Consider claims 1, 12, and 20, Yaung clearly shows and discloses one or more non-transitory computer-readable media of a computing device, a system, and a computer-implemented method, comprising: receiving, by a server and from a user of a computing device, data indicating a request to change a current name that corresponds to a phone number in a caller identification information storage from the current name to a new name (Yaung teaches receive authenticating information associated with a caller, wherein the authenticating information comprises a password, caller ID information, a caller phone number, a recipient phone number, and a URL; the record can include information such as, but not limited to, the caller's phone number; the call recipient's phone number; and information on the caller's business) (paragraphs: 0001-0002, 0003, 0021, 0028,  fig. 1A and fig. 1C, fig. 3, labels 302-304), wherein the caller identification information storage is configured to receive a given phone number of a calling phone Yaung teaches receives caller ID information associated with a call, then determines that the caller ID is valid or invalid, the communicate the result to user/recipient device 122) (paragraphs: 0022 -0023, 0025-0026, and , fig. 1, labels 108 and 106, and fig. 2, labels: 202, 214, 216, and 218); accessing, by the server, a calling history that indicates previous telephone calls placed from the phone number (Yaung teaches digital signature verification component 110 can store information about a determination of validity, invalidity, or unverifiable nature in order to allow digital signature verification component 110 to recognize valid caller ID information in the future) (paragraph 0026); accessing, by the server, identification data of the user (Yaung teaches processing component 150 of digital signature verification component 146 requests the caller's digital signature from certificate server 114. In step 308, processing component 150 receives the caller's digital signature from certificate server 114) (paragaphs: 0029-0030); and based on the calling history that indicates previous telephone calls placed from the phone number and the identification data of the user, determining whether to change the current name that corresponds to the phone number in the caller identification information storage from the current name to the new name (Yaung teaches If the caller's digital signature corresponds to the public key in step 314, processing component 150 determines that the caller ID is valid in step 316, and If the caller's digital signature does not correspond to the public key in step 314, processing component 150 determines that the caller ID is invalid in step 316c, then update the call record) (paragraphs: 0026-0031, and fig. 3, labels: 302, 304, 308-318); however, Yaung does not specifically disclose another example for accessing, by the server, a calling history that indicates previous telephone calls placed from the phone number.
                In the same field of endeavor, Cox clearly specifically disclose cnother example for accessing, by the server, a calling history that indicates previous telephone calls placed from the phone number (abstract, col. 9, lines 50-67, and col. 10, lines 1-45).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Cox into teaching of Yaung for the purpose of using another example for authentication calling party number based on call history.
               
               Consider claims 2 and 13, Yaung and Cox clearly show the system and the method, wherein: determining whether to change the current name that corresponds to the phone number in the caller identification information storage from the current name to the new name comprises determining to change the current name that corresponds to the phone number to the new name, and the method comprises changing the current name that corresponds to the phone number to the new name (Yaung: fig. 3).
               Consider claims 3 and 14, Yaung and Cox clearly show the system and the method, comprising: based on the calling history that indicates previous telephone calls of from the phone number and the identification data of the user, updating the caller Serial No.: 17/156,380_2_Atty Docket No.: TM.P1093US Atty/Agent: Sam L. Williamsidentification information storage to include data indicating that the server verified the new name (Yaung: fig. 3, and paragraphs: 0026-0030; Cox: col. 9, lines 50-67, col. 10, lines 1-28).         
                Consider claims 4 and 15, Yaung and Cox clearly show the system and the method, wherein: determining whether to change the current name that corresponds to the phone number in the caller identification information storage from the current name to the new name comprises determining to bypass changing the current name that corresponds to the phone number to the new name, and the method comprises providing, for output to the computing device, data indicating that the server will not change the current name that corresponds to the phone number to the new name (Yaung: fig. 3, and paragraphs: 0026-0030).      
                  Consider claims 5 and 16, Yaung and Cox clearly show the system and the method, c comprising: determining, by the server, a confidence value that indicates the phone number belongs to the new name; determining, by the server, a threshold confidence value for the new name; and comparing the threshold confidence value to the confidence value, wherein determining whether to change the current name that corresponds to the phone number in the caller identification information storage from the current name to the new name is based on comparing the threshold confidence value to the confidence value (Yaung: fig. 3, and paragraphs: 0026-0030, Cox: col. 14, lines 48-67, col. 15, lines 1-67, col. 16, lines 1-23, and fig. 4).      
               Consider claims 6 and 17, Yaung and Cox clearly show the system and the method, comprising: determining time periods that devices that correspond to the phone number have previously placed telephone calls, wherein determining whether to change the current name that corresponds to the phone number in the caller identification information storage from the current name to the new name is based on the time periods that devices that correspond to the phone number have previously placed telephone calls (Yaung: fig. 3, and paragraphs: 0026-0030).                 
             
Consider claims 7 and 18, Yaung and Cox clearly show the system and the method, comprising: determining an amount of time that has elapsed since a device that corresponds to the phone number has previously placed a telephone call, wherein determining whether to change the current name that corresponds to the phone number in the caller identification information storage from the current name to the new name is based on the amount of time that has elapsed since a device that corresponds to the phone number has previously placed a telephone call (Yaung: fig. 3, label 320, and paragraphs: 0026-0030).  
Consider claims 8 and 19, Yaung and Cox clearly show the system and the method, comprising: determining previous names that have corresponded to the phone number, wherein determining whether to change the current name that corresponds to the phone number in the caller identification information storage from the current name to the new name is based on the previous names that have corresponded to the phone number (Yaung: fig. 3; and Cox: col. 16, lines 50-67).  
Consider claim 9, Yaung and Cox clearly show the system and the method, wherein the identification data of the user comprises: an identification document; social media content of the user; or an image of the user (Cox: col. 3, lines 10-20).  
Consider claim 11, Yaung and Cox clearly show the system and the method, comprising: determining a location of the computing device, Serial No.: 17/156,380 Atty Docket No.: TM.P1093US Atty/Agent: Sam L. Williamschange the current name that corresponds to the phone number to the new name is based on the location of the computing device (Cox: col. 4, lines 25-50, col. 9, lines 5-25, and col.14, lines 23-40).  

3.         Consider Claim 10, are rejected under 35 U.S.C. 103(a) as being unpatentable over Yaung et al (Pub. NO.: US 2017/0078466 A1; hereinafter Yaung) in view of Cox et al (Patent No.: US 10,659602 B1; hereinafter Cox) and further in view of Danis (Patent No.: US 19,277,049 B1; hereinafter Danis)
            Consider claim 10, Yaung and Cox disclose the claimed invention above but lack teaching the method, comprising: comparing the name to a blacklist, wherein determining whether to change the current name that corresponds to the phone number in the caller identification information storage from the current name to the new name is based on comparing the name to the blacklist.
             In the same field of endeavor, Danis clearly discloses comprising: comprising: comparing the name to a blacklist, wherein determining whether to change the current name that corresponds to the phone number in the caller identification information storage from the current name to the new name is based on comparing the name to the blacklist (Danis: col.15, lines 32-40).
             Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Danis into teaching of Yaung and Cox for the purpose of not allowing to receive a call from a blacklist.


Response to Arguments

           The present Office Action is in response to Applicant’s amendment filed on May 24, 2022. Applicant amended claims 1, 2, 4-8, 10-13, and 15-20.  Claims 1-20 are now pending in the present application.                                                                                                                                                              
           
Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.                       

           
Conclusion                 
          
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656